Plaintiff sued out a rule on E. J. Stephens to show cause, if any he had, why the cost *Page 243 
incurred in the suit by her against him on the docket of the Tenth District Court in and for Natchitoches Parish, and decided on appeal to this court the 28th day of June, 1948, as per opinion and decree reported in 36 So. 2d 44, should not be fixed at the sum of $214.79, and he be ordered to pay the same. The proceeding is predicated entirely upon the premise that the judgment of this court decreed that Stephens should pay all of the costs of the original suit.
The original suit began as a possessory action but was converted into a petitory action and Stephens called in warranty James W. Jones, Jr., St. Denis Securities Company, Inc. and the Rio Hondo Land Company, Inc.
The defendant herein filed several exceptions to the rule, including that of no right of action, all of which were overruled. The case was tried on its merits after the filing of answer by Stephens and there was judgment in keeping with the prayer of the petition for the rule. Stephens appealed.
On the face of the record the judgment appealed from is patently incorrect. The decree of this court above referred to and cited did not cast Stephens for any part of the cost of the suit, and, this being true, he cannot be held responsible for the payment of any portion thereof. Said judgment cast the warrantors for all of the court costs and to them should plaintiff look for reimbursement thereof.
For the reasons herein assigned, the judgment from which appealed is reversed, the exception of no right of action is sustained, and this proceeding is dismissed at appellee's cost.